.»E,'h

' Case 1:19-mj-00055-RI\/|I\/| Document 1-1 Filed 03/}1/;9 Page 1 of 1

USA vs. Davis, Deal|tc - Doeket No.:
Page 1
l UNI'I'ED STA'_I`ES DISTRICT COURT
FOR l
_ THE EASTERN msch or vl_RGINlA
U.S.A. vs. Deallto Davis v Do-eket No. 1:15CR00180-005

Addeodum to
Petition on Supervised Release

MANDATORY CONDITION: COMMISSION OF A CRIME - BANK FRAUi) ` IN
VIOLATION OF 'I`ITLE 18, U.S.C. § 1344.

On January 31, 2019, Deallto Davis was arrested and charged with Bank Fraud by the Federal Bureau of
lnvestigations (FBI). As of this writing, this matter remains pending before the Washington D.C. Superior
Court. Collateral contact with Agent Joshua Huckel of the FBI continued these new criminal charges. As
of this writing, no information has been received with respect to the offense conduct but a request for
information has been submitted.

PRA¥ING THAT THE COURT WILL ORDER a warrant to be issued directing that the offender
appear before the Court to show cause why supervision should not be revoked.

ORDER OF COURT I declare under penalty of perjury that the
foregoing is true and correct
Considered and ordered this [/ f day '
01`_&_, _Z‘L|¢`g__, that the petition Executed on
previously issued be amended and that this .
addendum be ordered filed and made part of "$Hmt|a ®nu-»c :;;n:l£g ge:;§rs PM
the record‘ 1o the above case. `

 

 

 

. 4 Frank Weaver
' " Senior U.S. Probation Officer
D)q, #££G;_.__. (703) 299-2336
Claude M. I'Iilton
United States Distriet Judge _ Place Alexandria, Virginia

 

TO CLERK’S OFFICE ‘ ` or.69 (Rev. 12112)

